EXHIBIT 10.1

FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (the “Amendment”) is made
as of this 17th day of March, 2010 by and among COMM BANCORP INC., a
Pennsylvania business corporation (“Comm Bancorp”), COMMUNITY BANK AND TRUST
COMPANY, a Pennsylvania state-chartered banking institution (the “Bank”) and
SCOTT A. SEASOCK, an adult individual and resident of the Commonwealth of
Pennsylvania (“Executive”) to amend that certain Executive Employment Agreement
dated July 1, 2001 by and among Comm Bancorp, the Bank and the Executive (the
“Executive Agreement”).

WITNESSETH:

WHEREAS, Comm Bancorp and the Bank each desire the Executive to continue to
serve as its Executive Vice President and Chief Financial Officer under the
terms and conditions of the Executive Agreement but as amended hereby; and

WHEREAS, the Executive desires to continue to serve Comm Bancorp and the Bank in
an executive capacity under the terms and conditions set forth in the Executive
Agreement but as amended hereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows:

1. Amendments. The Executive Agreement is hereby amended as follows:

A. Paragraph 1 entitled “Term of Employment” shall be deleted in its entirety
and the following new paragraph substituted in its place:

TERM OF EMPLOYMENT. Comm Bancorp and the Bank each employ the Executive and the
Executive accepts employment with them for an initial period of three (3) years
beginning on the 17th day of March 2010, and ending on the 16th day of March,
2013 subject, however, to one-year automatic extensions at the end of each one
(1) year period so that this Agreement “evergreens” so as to have a constant
three (3) year term as of the end of each contract year unless either Comm
Bancorp, the Bank or Executive gives the other written notice at least six
(6) months prior to the expiration of the then current contract year of their
intention not to extend this Agreement (subject to Paragraph 10 hereof), and
also subject to prior termination of this Agreement as set forth below.

1

1



--------------------------------------------------------------------------------



 



B. Subparagraph 4.A.1. entitled “Annual Salary” shall be deleted in its entirety
and the following new paragraph substituted in its place:

ANNUAL SALARY. As compensation for services rendered under this Agreement, the
Executive shall be entitled to receive an annual salary of $155,000.00 per year,
payable in substantially equal bimonthly installments (or such other more
frequent intervals as may be determined by the Board of Directors as payroll
policy for senior executive officers) prorated for any partial employment
period. The annual salary shall be reviewed by the Board of Directors prior to
each calendar year of this Agreement beginning January 1, 2011 and shall be
adjusted based on performance, but no less than the latest annual Northeast
Region Consumer Price Index percentage rate. The increase in annual salary shall
be communicated to the Executive on or before February 28th and shall be
effective as of January 1 of each year. In no event shall the annual salary be
decreased.

C. Subparagraph 5.A. entitled “Employee Benefit Plan” shall be deleted in its
entirety and the following new paragraph substituted in its place:

EMPLOYEE FRINGE BENEFITS. The Executive shall be entitled to participate in and
to receive benefits under all employee benefit plans (e.g. matching 401-K plan,
health insurance, salary continuation plan, supplemental retirement plan,
split-dollar life insurance plan) provided to other executive level employees of
either Comm Bancorp or the Bank, but it is not the parties intention to create
duplicate entitlements. The Executive may select which plan in which to
participate if duplicate plans are available. Comm Bancorp and the Bank agree to
provide the Executive with traditional Blue Cross/Blue Shield health insurance
coverage for the Executive, his wife and minor children at Comm Bancorp and the
Bank’s sole expense.

D. The paragraph 9.B. entitled “Disability” shall be deleted in its entirety and
the following paragraph submitted in its place:

DISABILITY. Disability shall mean 1) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or 2) the Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Bank.

2

2



--------------------------------------------------------------------------------



 



E. Paragraph 9.D. entitled “Health and Good Reason” shall be deleted in its
entirety and the following paragraph submitted in its place:

HEALTH AND GOOD REASON. The Executive may terminate his employment hereunder
(1) if he becomes subject to a disability as defined in paragraph 9.B. or
(2) for Good Reason. The term “Good Reason” shall mean (i) any assignment to the
Executive, without his consent, of any duties other than those specifically
contemplated by paragraph 2 hereof, (ii) any removal of the Executive from or
any failure to re-elect the Executive to any of the positions indicated in
paragraph 2 hereof, except in connection with termination of the Executive’s
employment for Cause, (iii) failure of either Comm Bancorp or the Bank, as the
case may be, to comply with paragraph 5 hereof, and (iv) any other material
breach of either Comm Bancorp or the Bank of this Agreement.

Executive shall within ninety (90) days of the occurrence of any of the
foregoing events constituting Good Reason, provide notice to Comm Bancorp and
the Bank of the existence of the condition and provide Comm Bancorp and the Bank
thirty (30) days in which to cure such condition. In the event that Comm Bancorp
and Bank do not cure the condition within thirty (30) days of such notice,
Executive may resign from employment and give notice in writing to Comm Bancorp
and the Bank and the provisions of paragraph 10.B. of this Agreement shall
apply.

F. A new paragraph 9.E. shall be added as follows:

CHANGE OF CONTROL. Within two years of a change of control as defined in
paragraph 11, Executive may terminate employment and collect benefits under
paragraph 10.B.

G. Paragraph 10 entitled “Payments upon Termination/Non-Extension” shall be
deleted in its entirety and the following new paragraph substituted in its
place:

PAYMENTS UPON TERMINATION/NON-EXTENSION

A. FOR CAUSE. If the Executive’s employment shall be terminated for Cause
pursuant to paragraph 9.C., Comm Bancorp and the Bank shall pay the Executive
his full Annual Salary through the date of termination at the rate in effect at
the time of termination (e.g. reimbursements and the value of his accrued but
unused fringe benefits), and neither Comm Bancorp nor the Bank shall have
further obligations to the Executive under this Agreement, except Executive
shall receive all other vested employee benefits to which Executive may be
entitled when due and payable.

3

3



--------------------------------------------------------------------------------



 



B. UNILATERAL, DEATH, DISABILITY AND GOOD REASON TERMINATION. If the Executive’s
employment by either Comm Bancorp or the Bank is terminated (other than pursuant
to paragraph 9.C), or if the Executive shall terminate his employment for Good
Reason or if the Executive’s employment shall be terminated because of death or
disability, then Comm Bancorp and the Bank shall pay the Executive (or his
estate in the case of death) within thirty (30) days of such termination date,
the lump sum equivalent (without discounting for present value) of thirty-six
(36) months of his full Annual Salary, plus any other amounts owing to Executive
at the time of termination (e.g. reimbursements and the value of his accrued but
unused fringe benefits), including benefits payable under paragraph 5. The
parties agree that Comm Bancorp and the Bank may fund these obligations through
the purchase of appropriate insurance policies; in which case, the payment to
the Executive or his estate, as the case may be, shall be at the time of the
receipt of the applicable insurance policy proceeds by Comm Bancorp or the Bank,
as the case may be.

If Executive terminates his employment as a result of a Change of Control under
Paragraph 9.E or if Executive’s employment is terminated by the successor in
interest as a result of a change of control, then the Bank and Comm Bancorp
shall pay to the Executive, the Executive’s Annual Salary for thirty six
(36) months from the date of termination. In addition, the Bank and Comm Bancorp
shall continue to provide long-term disability and medical benefits throughout
such period of time that a payment is made under this sub-paragraph 10.B. In the
event that Comm Bancorp and the Bank are unable to continue to provide such
benefits because the Executive is no longer an employee, then Comm Bancorp and
the Bank shall provide the Executive a payment in an amount necessary to
reimburse Executive for the monthly payments made by him to obtain substantially
similar benefits. Executive shall receive all other vested employee benefits to
which Executive may be entitled when due and payable. All other employee fringe
benefits shall cease under the terms provided in the respective plans.

C. NON-EXTENSION OF AGREEMENT. In the event Comm Bancorp and/or the Bank gives
written notice that this Agreement will not be renewed, the Executive shall be
entitled at his sole option and discretion to terminate his employment and shall
thereupon receive a severance payment equivalent to thirty-six (36) months of
his then current Annual Salary plus such vested employee benefits to which
Executive may be entitled when due and payable, and neither Comm Bancorp nor the
Bank shall have further obligations to the Executive under this Agreement

4

4



--------------------------------------------------------------------------------



 



D. MAXIMUM SEVERANCE PAYMENT. Notwithstanding any provision set forth to the
contrary, Comm Bancorp and the Bank shall in no case be liable to Executive for
any amount in excess of thirty-six (36) months of Executive’s Annual Salary plus
such benefits as listed in paragraphs 10.B or 10.C, and the same shall represent
the maximum severance payment or benefit to Executive for termination under
paragraphs 10.B and 10.C above.

H. A new paragraph 10.E. shall be added as follows:

SPECIFIED EMPLOYEE. If when the Executive’s employment terminates, the Executive
is a “specified employee,” as defined in Code Section 409A(a)(2)(B)(i), then
despite any provision of this Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

2. REAFFIRMATION OF EXECUTIVE AGREEMENT. All of the other terms and conditions
of the Executive Agreement remain unchanged and are hereby ratified and affirmed
by the Bank and the Executive except to the extent that they may be inconsistent
with this Amendment. When this Amendment is executed by the parties hereto, it
shall become part of the Executive Agreement and shall have the same force and
effect as if the terms and conditions hereof were originally incorporated into
the Executive Agreement.

3. GOVERNING LAW. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania and the United States of America

5

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed and sealed this Agreement the day
and the year first above written.

ATTEST:

COMM BANCORP, INC.

/s/ John P. Kameen

By: /s/ William F. Farber, Sr.

William F. Farber, Sr., Chairman, President
Title:

and Chief Executive Officer

ATTEST:

COMMUNITY BANK & TRUST COMPANY

/s/ John P. Kameen

By: /s/ William F. Farber, Sr.

William F. Farber, Sr., Chairman, President
Title:
and Chief Executive Officer

WITNESS

EXECUTIVE

/s/ John P. Kameen

/s/ Scott A. Seasock

Scott A. Seasock

6

6